The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims
The amendment filed on June 16, 2022 is acknowledged. Claims 1-27 are pending and under examination in the instant office action. 
Applicants' arguments, filed on June 16, 2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Responses are limited to Applicants' arguments relevant to either reiterated or newly applied rejections.  

Priority
Claim 1 recites “A method of treating nicotine addiction associated with smoking tobacco comprising administering a combination of a bupropion and a dextromethorphan daily for at least 21 consecutive days to a person suffering from nicotine addiction, wherein the person is an ad-lib tobacco smoker, wherein a total amount of 200 mg to 250 mg of bupropion and 80 mg to 140 mg of dextromethorphan are administered to the person daily, and wherein the method is more effective than administering the same amount of bupropion alone.” Also, dependent claims 2-6, 18, 20, and 21 recite “reduction of an intensity of nicotine self-administration as compared to bupropion alone as measured by the reduction in an average number of cigarettes smoked per day” and “in expired carbon monoxide levels as compared to bupropion alone”; and comparing a control method consisting of administering 105 mg of the bupropion alone in each dose twice daily to the person for 21 days or 39 days. In addition, dependent claims 24-27 recites an enantiomeric excess of the R- or S- enantiomer of bupropion and deuterium enriched bupropion or dextromethorphan.  While the prior applications (PCT/US2014/064184, 14/550618, 14/554947, 14/602177, 14/978976, 15/206057, 15/182253, 15/280938, 15/599163, and 15/647069) of which the instant application claims the benefit of priority disclose nicotine addiction as one of affective disorder by enhanced dextromethorphan levels or by a combination of dextromethorphan and bupropion (generic disclosure), their disclosures do not provide support for the specific embodiments as recited in instant claims and especially, the following limitations: 1) the claimed subset of the patient population who is an ad-lib tobacco smoker 2) the method of administering specific amounts of bupropion and dextromethorphan in combination which is more effective than administering the same amount of bupropion or dextromethorphan alone in the treatment of nicotine addiction; 3) reduction of an intensity of nicotine self- administration as compared to bupropion alone as measured by the reduction in an average number of cigarettes smoked per day; 4) reduction in expired carbon monoxide levels as compared to bupropion alone; 5) control method recited in claims 18 and 20-21; 6) an enantiomeric excess of the R- or S- enantiomer of bupropion and deuterium enriched bupropion or dextromethorphan.   
It is considered as new matter since a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads. The written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). 
Accordingly, the claims 1-27 of the instant application is not entitled to the priority date of all of the prior applications. The earliest effective U.S. filing date for instant claims has been determined to be Jan. 16, 2020, which is a filing date of the instant application. 
In Applicant’ response, Applicant did not traverse the determination of the effective filing date as stated above. 
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Glick et al., (US2002/0103109, cited in the IDS filed on 3/25/2020) in further view of WO 0016762 (Caruso) and Hurt et al. (N. Engl. J. Med., 337: pp. 1195-1202, 1997).
Glick teaches methods and compositions for treating addiction disorders wherein the composition includes a composition comprising dextromethorphan as a first compound and bupropion as a second compound as nicotinic receptor antagonists and "addiction disorder" include a habitual or recurrent use of a substance such as nicotine (e.g., which is meant to include all forms of nicotine administration, such as smoking, chewing tobacco or other forms of nicotine administration) (abstract, [0007] and [0023]).  Glick teaches that a patient is meant to be a human, generally ([0024]). Glick disclose Figures 11 and 12, which show the effects of various drug combinations on nicotine self-administration, including a combination of dextromethorphan (DM) and bupropion (BUP) ([0020], [0021], and Example 7).  The nicotinic receptor antagonist can be administered in a concentration range of 0.01 mg/kg to about 10 mg/kg of a patient's body weight per day.  This range in a 70 kg human ranges from 0.7 mg to 700 mg per day, and in a most preferred concentration of 0.1 to 5 mg/kg of a patient's body weight ranges from 7 mg to 350 mg per day ([0033]).  This range substantially overlaps the ranges presently claimed.  Glick further disclose administering DM in an amount of 10 mg/kg, 5 mg/kg, or 0.5 mg/kg and BUP in an amount of 10 mg/ kg or 5 mg/kg (weigh ratio of DM to BUP is 0.1 or 1) and the combination results in greater reduction in nicotine self-administration compared to bupropion alone (about 40%) ([0064], [0065], [0071], and Figs 11-12).  Glick concluded:  All six drug combinations, including dextromethorphan/bupropion, but none of the drugs administered alone, significantly decreased nicotine self-administration ([0072]) and Further, the dose can be administered in a single dose or multiple doses or even continuously ([0034]).  
Glick does not specifically teach the person being an ad-lib tobacco smoker and specific dosage range and administration period as claimed.
		Caruso further teaches a method of reducing nicotine dependency which comprises administering to a nicotine-dependent individual a nicotine dependency-reducing amount of at least one nicotine dependency-reducing agent such as dextromethorphan and “nicotine-dependent individual is used to designate an individual who has become habituated to the consumption of nicotine in the form of one or more types of tobacco articles (ad-lib tobacco smoker) (abstract, p2, lines 7-11 and lines 21-23). Caruso further teaches that dependence on tobacco is based on nicotine, which is the reinforcing and addictive agent (nicotine addiction (p1, lines 16-19). Caruso also discloses that the preferred dosage of nicotine dependency-reducing agent can vary widely, e.g., from about 20 to about 300 mg/day and preferably from about 40 to about 180 mg/day, but actual amounts will vary according to the particular formulation containing the active substances and the state and circumstances of the nicotine-dependent individual being treated (p3, lines 17-22). In addition, Caruso teaches that after 14 days of treatment with the dextromethorphan hydrobromide, the number of cigarettes smoked per day were reduced (p8-9, Examples 1 and 2).
		Hurt discloses a double-blind, placebo-controlled trial of a sustained-release form of bupropion for smoking cessation wherein bupropion at a dose of 100, 150, or 300 mg per day is administered for seven weeks (49 days) and self-reported abstinence was confirmed by a carbon monoxide concentration in expired air of 10 ppm or less (abstract). Hurt further disclose that at the end of seven weeks of treatment, the rates of smoking cessation as confirmed by carbon monoxide measurements were 19.0 percent in the placebo group, 28.8 percent in the 100-mg group,38.6 percent in the 150-mg group, and 44.2 percent in the 300-mg group (abstract).
 		As to ad-lib tobacco smoker, it was well-known that dependence on tobacco is based on nicotine, which is the reinforcing and addictive agent (nicotine addiction) and those with nicotine addiction become habitual tobacco smoker as evidenced by Caruso and a person who has become habitual tobacco smoker is ad-lib tobacco smoker. Thus. it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the combination comprising bupropion and dextromethorphan taught by Glick to ad-lib tobacco smokers for the treatment of nicotine addiction because the skilled artisan would have recognized that ad-lib tobacco smokers would be in need of treating nicotine addiction for smoking cessation as evidenced by Caruso and the combination was taught to be effective for  treatment of addiction associated with all forms of nicotine administration including smoking as taught by Glick. In addition, since both bupropion and dextromethorphan individually were taught to be effective for treating nicotine addiction as evidenced by Caruso and Hurt, the skilled artisan would have reasonable expectation that their combination would have greater (combined) effects in the treatment of nicotine addiction than bupropion or dextromethorphan alone.
With regard to the specific dosage amounts of bupropion and dextromethorphan and the ratio of dextromethorphan to bupropion, the prior art references in combination teach and suggest the ranges of bupropion and dextromethorphan that fall within or overlapping the claimed ranges as stated above (e.g., preferable range of DM: about 40-180 mg/day and preferable range of BUP: 150-300 mg per day as evidenced by Caruso and Hurt, thus the ratio will be about 0.13 to 0.6). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). In addition, the prior art already teaches and suggests dose optimization of nicotine dependency-reducing agents depending on particular formulations containing the active substances and the state and circumstances of the nicotine-dependent individual being treated. Thus, a person having ordinary skill in the art would be able to optimize the dosage amounts of bupropion and dextromethorphan and their ratio based on the overlapping ranges taught by the prior art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 IIA.
		With regard to administering schedule and period, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the combination comprising bupropion and dextromethorphan in the treatment of nicotine addiction for the extended period of time (e.g., at least 21 consecutive days) until a desired therapeutic outcome is attained and as long as the treatment is needed. In addition, Hurt already discloses administrating bupropion for smoking cessation for seven weeks (49 days).  Thus, those of ordinary skill in the art would have readily optimized co-administration period and administering schedule for obtaining desired therapeutic outcome as determined by good medical practice, the clinical condition of the individual patient, and patient’s response to the treatment. 
As to the limitations: reduction in an intensity of nicotine self-administration as compared to bupropion alone as measured by the reduction in an average number of cigarettes smoked per day; reduction in expired carbon monoxide levels as compared to bupropion alone, it was known in the art that abstention from smoking could be verified by the reduction in an average number of cigarettes smoked per day and expired carbon monoxide (CO) levels as evidenced by Caruso and Hurt. Thus, one of ordinary skill in the art would have reasonably expected that the combination would have greater reduction in an average number of cigarettes smoked per day and in expired carbon monoxide levels as compared to bupropion alone since Glick already discloses that the combination results in greater reduction in nicotine self-administration compared to bupropion alone (about 40%) in treatment of nicotine addiction and  dextromethorphan and bupropion were taught to be effective for reducing the number of cigarettes smoked per day and expired carbon monoxide levels as evidenced by Caruso and Hurt.   In alternative, those are intended results of the active method step (administering the claimed combination) and as such are non-limiting since the language does not result in manipulative difference in steps of claims (i.e., the claims do not require determining an average number of cigarettes smoked per day and measuring expired carbon monoxide levels).  The references in combination teaches, suggests or motivates the same method step as instantly claimed, thus the results would have been expected when the combination is administered to a patient as taught by the prior art in combination. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir.1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). “[N]ewly discovered results of known processes directed to the same purpose are not patentable." Bristol-Myers Squibb, 246 F.3d at 1376. Also, see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35  U.S.C.102 or obviousness under  35 U.S.C. 103).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Glick et al., (US2002/0103109) in further view of WO 0016762 (Caruso) and Hurt et al. (N. Engl. J. Med., 337: pp. 1195-1202, 1997) and in further view of US 6150420 (hereafter Houdi). 
The teachings of Glick, Caruso and Hurt as applied supra are herein applied for the same teachings in their entirety.  
The references do not specifically teach that bupropion has an enantiomeric excess of the R- or S- enantiomer.
Houdi teaches that the individual enantiomers of bupropion such as (R)-bupropion and (S)-bupropion at lower doses than the racemic mixture can be administered in order to achieve the same therapeutic effect for treating symptoms of withdrawal from nicotine (col 2, lines 23-28, Fig. 3, col 4, lines 52-60, and claims 1-4).  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either individual enantiomer of bupropion in excess for the treatment of nicotine addiction since either enantiomer can be used for achieving the same therapeutic effect as evidenced by Houdi.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Glick et al., (US2002/0103109) in further view of WO 0016762 (Caruso) and Hurt et al. (N. Engl. J. Med., 337: pp. 1195-1202, 1997) and in further view of US2014/0018436 (hereafter Czarnik, cited in the IDS filed on 3/25/2020). 
The teachings of Glick, Caruso and Hurt as applied supra are herein applied for the same teachings in their entirety.  
The references do not specifically teach that bupropion is deuterium-enriched. However, it was known in the art that deuterium-enriched bupropion was available and it could be used for treating smoking cessation as evidenced by Czarnik (abstract, [0017], [0006], claims 1 and 18-22). Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use deuterium-enriched bupropion taught by Czarnik in the treatment of nicotine addiction since deuterium-enriched bupropion was known to be used for treating smoking cessation.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Glick et al., (US2002/0103109) in further view of WO 0016762 (Caruso) and Hurt et al. (N. Engl. J. Med., 337: pp. 1195-1202, 1997) and in further view of US2011/0206780 (hereafter Gant, cited in the IDS filed on 3/25/2020). 
The teachings of Glick, Caruso and Hurt as applied supra are herein applied for the same teachings in their entirety.  
The references do not specifically teach that dextromethorphan is deuterium-enriched. However, it was known in the art that the carbon-hydrogen bonds of dextromethorphan contain a naturally occurring distribution of hydrogen isotopes as evidenced by Gant ([0012]). Gant further teaches that increased levels of deuterium can be incorporated and the deuteration approach has the strong potential to slow the metabolism of dextromethorphan and attenuate interpatient variability ([0013]). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use deuterium-enriched dextromethorphan taught by Gant in the treatment of nicotine addiction since deuterium-enriched dextromethorphan can be naturally occurring and has slow metabolism and less interpatient variability as evidenced by Gant.

Response to Applicant’s argument
Applicant argued that the rat model in Glick would not have been viewed as a valid model for human efficacy by a person of ordinary skill in the art because, even at a higher than therapeutic dose disclosed in Hurt, it did not accurately predict that bupropion would be effective in treating nicotine addiction in human beings. Applicant further argued that Caruso contains nothing that overcomes these deficiencies. Therefore, the rejected claims are not prima facie obvious.
Also, applicant argued that a person of ordinary skill in the art, who have known Kotlyar’s study about smoking cessation in patients receiving bupropion with dextromethorphan as a probe to determine whether bupropion inhibited CYP2D6,  would not have believed that the combination of bupropion and dextromethorphan with the dose amounts recited in claim 1 would be more effective in human beings than bupropion alone based upon Glick because Kotlyar makes no suggestion that adding dextromethorphan provides any improvement to bupropion’s therapeutic effect in smoking cessation and instead, Kotlyar says “care should be exercised when initiating or discontinuing bupropion use in patients taking drugs metabolized by CYP2D6.” 
Additionally, Applicant argued that a person skilled in the art would know that “[t]he concomitant administration of dextromethorphan with agents that inhibit CYP2D6 has the propensity to inhibit the metabolism of dextromethorphan and result in toxicity” from serotonin syndrome, which has “symptoms may be life threatening, involving mental, autonomic, and neuromuscular characteristics based on Wood reference, thus, a person of ordinary skill in the art would have no motivation to combine dextromethorphan with bupropion to treat nicotine addiction, as it could potentially be life threatening.
Finally, Applicant argued that based upon Hurt, a person of ordinary skill in the art would have expected that reducing the bupropion dose would have resulted in a less favorable result. Thus, it is unexpected that the lower bupropion dose of the present application yielded a better result than that reported in Glick. Specifically, in Glick, the number of nicotine infusions per hour was reduced from about 23 to about 15, for a 35% reduction while in the present application, the average number of cigarettes smoked was about 20 at baseline and was reduced by 8.49 cigarettes per day, for a 42% reduction.
In response, while Glick discloses working examples showing the effects of dextromethorphan (DM) and bupropion in rat model, Glick does teach, motivate and suggest the use of bupropion in combination with dextromethorphan for treating nicotine addiction in human. Although the human dose converted from the dose in the rat model examples of Glick may be higher than claimed dose, Glick discloses that the nicotinic receptor antagonist including bupropion and dextromethorphan can be administered in a most preferred concentration of 0.1 to 5 mg/kg of a patient's body weight per day ([0033]). If the body weight of a patient is 60 kg, it can be converted to 6 to 300 mg per day. This range substantially overlaps the ranges presently claimed. It should be noted that a reference is not limited to its working examples, but must be evaluated for what it teaches those of ordinary skill in the art. In re Boe, 355 F.2d 961, 148 USPQ 507 (C.C.P.A 1966). In re Chapman, 357 F.2d 418, 148 USPQ 711 (C.C.P.A. 1966).
Also, Carouso discloses that DM is effective for treating nicotine addiction and the preferable range of DM is about 40-180 mg/day for human and Hurt discloses that bupropion is effective for treating nicotine addiction and the preferable range of BUP is 150-300 mg per day for human. The doses disclosed in Caruso and Hurt are very close to or overlap the claimed range. Thus, one of ordinary skill in the art would have optimized based on the human doses disclosed in Caruso and Hurt, which were taught to be effective for treating nicotine addiction individually, thereby arriving at the claimed range. Since DM and bupropion in the amounts overlapping those claimed are taught to be effective for treating nicotine addiction individually as evidenced by Caruso and Hurt, one of ordinary skill in the art would have reasonably expected that the combination would have additive effects and thus would be more effective than administering bupropion alone, which is further evidenced by Glick.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). In addition, the prior art already teaches and suggests dose optimization of nicotine dependency-reducing agents depending on particular formulations containing the active substances and the state and circumstances of the nicotine-dependent individual being treated. Thus, a person having ordinary skill in the art would be able to optimize the dosage amounts of bupropion and dextromethorphan and their ratio based on the overlapping ranges taught by the prior art references in combination. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 IIA.
As to the argument related to Kotlyar, Kotlyar is focused on the effect of bupropion on cytochrome P450 2D6 (CYP2D6) activity, but not for treating nicotine addiction. Also, dextromethorphan is only administered twice (at baseline and after 17 days of treatment with either bupropion sustained-release) as a substrate of CYP2D6) in Kotlyar. While Kotlyar states that care should be exercised when initiating or discontinuing bupropion use in patients taking drugs metabolized by CYP2D6, it does not teach that bupropion should not be used in combination with dextromethorphan for treating nicotine addiction. Thus, the teachings of Kotlyar does not establish a prejudice that would lead a person skilled in the art to disregard the teachings found in Glick combined with Caruso and Hurt.
As to the argument regarding serotonin syndrome based on Wood reference, While Wood discloses bupropion as one of drugs having serotonergic activity (Table 2), Wood does not disclose any cases that the combination of DM with bupropion caused serotonin syndrome. Instead, Wood only discloses that the use of multiple CNS agents and combinations of DM with venlafaxine, paroxetine, clomipramine, and amitriptyline may be related to serotonin syndrome. There is no evidence showing that administering DM in combination with bupropion in the amounts disclosed in the cited references in combination will cause serotonin syndrome. Thus, Wood reference does not establish a prejudice that would lead a person skilled in the art to disregard the teachings found in Glick combined with Caruso and Hurt.
As to alleged unexpected results based on direct comparison with the results of Glick,  one cannot simply compare results from one test with another because each test is performed under different conditions and there are many variables affecting the outcomes. In this case, the results of instant application are based on clinical trial over 3-week period while the results in Glick are based on the rat model with different treatment period. Thus, it cannot tell that the difference in the results is unexpected due to differences in conditions and variables. In addition, DM and bupropion in the amounts overlapping those claimed are taught to be effective for treating nicotine addiction individually as evidenced by Caruso and Hurt. Furthermore, Hurt disclose that at the end of seven weeks of treatment with bupropion, the rates of smoking cessation as confirmed by carbon monoxide measurements were 28.8 percent in the 100-mg group, 38.6 percent in the 150-mg group, and 44.2 percent in the 300-mg group (abstract). Thus, one of ordinary skill in the art would have reasonably expected that the combination would have additive effects in the treatment of nicotine addiction and thus would be more effective than administering bupropion alone. There is no evidence that the results are not expected additive (combined) effects but synergistic effects. The examiner notes that it is applicant's burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g). Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). 
Accordingly, the arguments have not been found to be persuasive.   

Double Patenting Rejection (Provisional and Non-Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims of the following U.S. Patent Nos.
10688066 (claims 1-24);
10813924 (claims 1-13);
10980800 (claims 1-23);
11207281 (claims 1-22);
11253492 (claims 1-28); and
11147808 (claims 1-29);
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the patents cited above are drawn to a method of co-administering dextromethorphan and bupropion to a human being in a daily dose overlapping the claimed range for the overlapping period of days for treating nicotine addiction wherein the method is more effective than administering bupropion alone. Therefore, the co-administration necessarily results in the claimed reduction in an intensity of nicotine self- administration as compared to bupropion alone as measured by the reduction in an average number of cigarettes smoked per day and in expired carbon monoxide levels as compared to bupropion alone. Thus, the instant claims would have been obvious over the claims of the patents cited above. 

Claims 1-27 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over the following pending claims of co-pending Application Nos. 
17/100456 (claims 1-20)
17/187454 (claims 1-20);
17/197971 (claims 1-20);
17/191014 (claims 1-20);
17/199112 (claims 1-20);
17/183645 (claims 1-20);
17/207256 (claims 1-20); 
17/201820 (claims 1-20);
17/217311 (claims 1-20);
17/316194 (claims 1-20);
17/314647 (claims 1-20);
17/468149 (claims 1-27);
17/471983 (claims 1-21); 
17/482241 (claims 1-20); and
17/571110 (claims 1-20).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the co-pending application cited above are drawn to a method of co-administering dextromethorphan and bupropion to a human being in a daily dose overlapping the claimed range for the overlapping period of days for treating nicotine addiction wherein the method is more effective than administering bupropion alone. Therefore, the co-administration necessarily results in the claimed reduction in an intensity of nicotine self- administration as compared to bupropion alone as measured by the reduction in an average number of cigarettes smoked per day and in expired carbon monoxide levels as compared to bupropion alone. Thus, the instant claims would have been obvious over the claims of the co-pending applications cited above. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicants’ argument:
Applicant's request that the double patenting rejections be held in abeyance until the claims are otherwise allowable is noted. However, such request is not persuasive argument. Accordingly, the ODP rejections are properly maintained.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611